Citation Nr: 1041052	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-24 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
claimed as a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

Service treatment records show multiple complaints of low back 
pain; x-rays of the lumbosacral spine taken in April 1978 showed 
scoliosis - right; moderate degenerative changes; and mild 
osteochondrosis.  


CONCLUSION OF LAW

A lumbar spine disability was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to grant entitlement to service 
connection for a lumbar spine disability, a detailed explanation 
of how VA complied with the VCAA with regard to this issue is 
unnecessary.

Analysis

In January 2004, the Veteran filed a claim of entitlement to 
service connection for a back condition.  She reported treatment 
while stationed in Germany.  

In July 2008, the representative argued that further development, 
to include a VA examination, was needed to determine whether 
there was any aggravation of the Veteran's scoliosis.  In the 
July 2010 written brief presentation, the representative argued 
that there was clear evidence of the incurrence of a chronic 
condition during service where there was none before and that 
direct service connection was warranted.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when 
examined for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b).  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Id. Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection will be also presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c), 4.9.  The 
presumption of soundness does not apply when a condition is a 
congenital or developmental defect, as service connection cannot 
be granted for such disorder.  Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993) (noting the difference between a defect and a 
disease, but further noting that service connection may be 
granted if the congenital or developmental condition is a 
disease). 

VA's General Counsel has held that a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military service, 
service-connection may be warranted for the resultant disability 
due to a superimposed disorder.  VAOPGCPREC 82-90; 55 Fed. Reg. 
45711 (1990). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On examination for enlistment in May 1976, the Veteran's spine 
was reported as normal on clinical evaluation.  A record dated 
October 4, 1977 documents complaints of lower back pain for four 
days.  It was noted that the Veteran had been moving furniture.  
The assessment was lumbosacral strain.  Clinical record cover 
sheet indicates the Veteran was sent to quarters for 
approximately six days.  A note dated October 10, 1977 indicates 
the back was asymptomatic and she was off quarters.  

A note dated in April 1978 indicates the Veteran was seen with 
complaints of back pain.  She reportedly had hurt her back in 
physical training several weeks prior and did not do physical 
training for one week.  Objectively, there was a full range of 
motion.  There was pain in the left lower lumbar area, but no 
spasm.  The assessment was low back pain.  Lumbosacral X-rays 
revealed scoliosis - right; moderate degenerative changes; and 
mild osteochondrosis.  

On January 4, 1979, the Veteran was seen with complaints of low 
back pain.  She reported injuring her back approximately one week 
prior while unloading a truck.  She reported a history of prior 
back problems.  It was noted that her present job called for 
heavy lifting.  Objectively, there was mild to moderate right 
lumbosacral region tenderness, with radiation into the right 
thigh.  The assessment was low back strain.  A note dated January 
18, 1979 indicates there was a very mild spasm.  The appellant 
could not touch her toes.  Trunk range of motion was complete but 
with mild discomfort.  The assessment was low back strain - 
improving.  

A note dated February 22, 1979 indicates that the Veteran was 
lifting heavy boxes the day prior and hurt her back.  She had 
pain in both sacroiliac joints with muscle spasm in the right 
lumbar area.  The assessment was a sacroiliac strain.  On 
February 26, 1979, she was seen with continued complaints of low 
back pain.  Objectively, there was mild discomfort in the upper 
and lower back with a good range of motion.  The assessment was 
lumbosacral strain.  A note dated in March 1979 indicates that 
her back was much improved.  The assessment was that he symptoms 
had resolved.  

On examination for separation in August 1979, the Veteran's spine 
was reported as normal.  The examiner, however, documented 
complaints of recurrent back pain since 1976, occasionally 
symptomatic.  

Private chiropractic records show that the Veteran was involved 
in an automobile accident in August 2002.  The clinical 
impressions in September 2002 included lumbar sprain/strain with 
associated lumbalgia and spasms; and widespread degenerative 
joint disease.  The chiropractor indicated that the injuries 
addressed were consistent with the August 2002 collision.  

A VA primary care note dated in December 2003 indicates that the 
Veteran was having intermittent trouble with the lower back.  She 
reported that she was hurt in the service.  Magnetic resonance 
imaging (MRI) conducted in November 2002 reportedly showed mild 
disc disease without mention of spinal stenosis.  The assessment 
included chronic lower back pain, which was most likely service-
connected.  

VA records show the Veteran was seen for a physical therapy 
evaluation in November 2004 with complaints of neck and low back 
pain.  She reported being injured in a car accident.  X-rays 
revealed dextroscoliosis of the lumbar spine, about a 15 degree 
angle.  The L5-S1 disc was narrowed.  The pedicles, transverse 
and spinous processes were intact.  

The Veteran underwent additional MRI testing of the lumbar spine 
in July 2005.  The impression was (1) spondylosis of the 
lumbosacral spine; and (2) a developmentally small bony spinal 
canal.  

The Veteran was seen in VA primary care in October 2006.  She 
reported still having lower back trouble and that her injury went 
back to service.  Assessment included chronic nonmalignant pain 
affecting cervical lower back area which was most likely service-
connected.  On pain clinic evaluation in November 2006, the 
Veteran reported lower back pain since 1978 when she was on 
active duty.  

In the June 2006 statement of the case, the RO indicated that 
while there was in-service x-ray evidence of scoliosis and 
osteochondrosis, both of these conditions were considered 
congenital or developmental in nature.  The Board acknowledges 
that MRI evidence indicates a developmentally small bony canal; 
however, there is no competent medical evidence of record that 
in-service findings of scoliosis and/or osteochondrosis were 
congenital defects or that they otherwise pre-existed service.  
The referenced findings were not noted at entrance and the 
presumption of soundness is for application.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The evidence of record shows that the Veteran was treated for low 
back pain on multiple occasions during service, which she related 
to both physical training and heavy lifting.  She was placed on 
profile at various times with restrictions of no physical 
training, no lifting more than five pounds, and no bending.  
Lumbosacral spine x-rays taken in April 1978 clearly showed 
pathology, to include degenerative changes.  Recent MRI shows 
spondylosis of the lumbar spine (osteoarthritis).  Additionally, 
the record contains competent evidence relating the Veteran's 
current complaints to active service.  Thus, service connection 
is warranted.  38 C.F.R. § 3.303.  

In making this determination, the Board has considered the 
chiropractor's statement that diagnoses entered one month after a 
car accident were consistent with that motor vehicle collision.  
Interestingly, however, the term used was degenerative joint 
disease, not traumatic arthritis.  In any event, while the 
Veteran was involved in an automobile accident in 2002, it does 
not change the fact that a lumbar disability was shown during 
active service.  The level of any disability attributed to any 
post-service superimposed injury is a rating question, not a 
question of entitlement to service connection.  


ORDER

Entitlement to service connection for a lumbar spine disability 
is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


